                                                                         Liquidation
Exhibit A                                                                Analysis
                     Description of Asset:
Real Estate                                                 Value:          Secured Claims(s):           Net Asset Value:   Exemption Amount Claimed:    Exemption Law    Liquidation Value:
                                                                          (floating blanket loan)                                                       Minn. Stat. §§
Homestead: 13666 514th Ave, Vernon Center MN 56090     $   444,900.00 $430,000.00                              $90,900.00                   $444,900.00 510.01, 510.02                  $0.00

Daughters Homestead: 13282 521st Lane, Vernon Center                      (floating blanket loan)
MN 56090                                               $   209,000.00 $430,000.00                                   $0.00                         $0.00          ~               $209,000.00
Homestead Pasture: 13666 514th Ave, Vernon Center MN                      (floating blanket loan)                                                       Minn. Stat. §§
56090                                                   $     6,800.00 $430,000.00                                  $0.00                     $6,800.00 510.01, 510.02                  $0.00
                                                        $4,200.00
                                                       (2,100.00
Northern Woods 4.4 Acres (joint tenant):               owned by the    (floating blanket loan)
R52.17.33.200.003                                      Spences)        $430,000.00                              $2,100.00                         $0.00         ~                   $2,100.00

Deer River Township - Parcel ID #: 11-103-1102              $14,400.00                              0           $7,200.00                         $0.00         ~                   $7,200.00
                                                                          (floating blanket loan)
Land Resort Timeshare                                         $2,728.11 $430,000.00                             $2,728.11                         $0.00         ~                   $2,728.11

                                                                          (floating blanket loan)
Vacation Village                                                $539.79 $430,000.00                               $539.79                         $0.00         ~                    $539.79

                                                                                                        Amount Exempted                    $451,700.00                            $221,567.90
Motor Vehicles                                              Value:          Secured Claims(s):           Net Asset Value:   Exemption Amount Claimed:   Exemption Law     Liquidation Value:
                                                                          (floating blanket loan)                                                        Minn. Stat. §
2000 Chevy Pick-Up 1500                                         $200.00 $430,000.00                                 $0.00                       $200.00   Subd. 12a.                    $0.00
                                                                          (floating blanket loan)
1989 Chevy Pick-Up 1500                                         $250.00 $430,000.00                                 $0.00                         $0.00         ~                    $250.00
                                                                          (floating blanket loan)
2006 Chevy Pick-Up 1500                                         $250.00 $430,000.00                                 $0.00                         $0.00         ~                    $250.00
                                                                          (floating blanket loan)
1996 Grand Prix                                                 $250.00 $430,000.00                                 $0.00                         $0.00         ~                    $250.00

                                                                                                        Amount Exempted                        $200.00                               $750.00

Farm Equipment                                              Value:          Secured Claims(s):           Net Asset Value:   Exemption Amount Claimed:     Exemption Law   Liquidation Value:
                                                                          (floating blanket loan)
Case IH                                                     $70,000.00 $430,000.00                                  $0.00                         $0.00         ~                 $70,000.00
                                                                          (floating blanket loan)
Cash IH (225 MX)                                            $85,000.00 $430,000.00                                  $0.00                         $0.00         ~                 $85,000.00
                                                                          (floating blanket loan)
John Deere 4240                                             $11,000.00 $430,000.00                                  $0.00                         $0.00         ~                 $11,000.00
                                                                          (floating blanket loan)
John Deere 955 70A                                            $5,000.00 $430,000.00                                 $0.00                         $0.00         ~                   $5,000.00
                                                                          (floating blanket loan)
IH 450 Tractor                                                $1,000.00 $430,000.00                                 $0.00                         $0.00         ~                   $1,000.00
                                                                          (floating blanket loan)
John Deere LX 277 (lawnmower with 40" deck)                     $200.00 $430,000.00                                 $0.00                         $0.00         ~                    $200.00
                                                                          (floating blanket loan)
1996 Case IH 2188 (Combine Bin Extension)                     $9,000.00 $430,000.00                                 $0.00                         $0.00         ~                   $9,000.00
                                                                          (floating blanket loan)
2008 Case IH 2208 (8 row non-chopper head)                    $8,000.00 $430,000.00                                 $0.00                         $0.00         ~                   $8,000.00
                                                                          (floating blanket loan)
1020 Case IH                                                  $5,000.00 $430,000.00                                 $0.00                         $0.00         ~                   $5,000.00
                                                                          (floating blanket loan)
Killbrose UT 300                                                $500.00 $430,000.00                                 $0.00                         $0.00         ~                    $500.00
                                                                          (floating blanket loan)
1998 White 6180 (16 row planter)                              $8,000.00 $430,000.00                                 $0.00                         $0.00         ~                   $8,000.00
                                                                          (floating blanket loan)
2010 Case IH 200 (cultivator)                               $22,000.00 $430,000.00                                  $0.00                         $0.00         ~                  $22,000.00
                                                                          (floating blanket loan)
2011 Case IH 870 (Disc Ripper)                              $24,000.00 $430,000.00                                  $0.00                         $0.00         ~                  $24,000.00
                                                                          (floating blanket loan)
John Deere 680 (23' Chisel Plow)                              $3,500.00 $430,000.00                                 $0.00                         $0.00         ~                   $3,500.00
                                                                          (floating blanket loan)
Brillion V. Ripper                                              $300.00 $430,000.00                                 $0.00                         $0.00         ~                    $300.00
                                                                          (floating blanket loan)
180 Cash IH Cultivator                                          $800.00 $430,000.00                                 $0.00                         $0.00         ~                    $800.00
                                                                          (floating blanket loan)
20" John Deere 400 Rotary Hoe                                   $150.00 $430,000.00                                 $0.00                         $0.00         ~                    $150.00
                                                                          (floating blanket loan)
Loftness Stalk Chopper                                        $1,200.00 $430,000.00                                 $0.00                         $0.00         ~                   $1,200.00
                                                                          (floating blanket loan)
672 Brandt Grain Cart                                         $5,000.00 $430,000.00                                 $0.00                         $0.00         ~                   $5,000.00
                                                                          (floating blanket loan)
Minnesota 250 Gravity Wagon                                     $400.00 $430,000.00                                 $0.00                         $0.00         ~                    $400.00
                                                                          (floating blanket loan)
John Deere 6000 Sprayer                                       $4,750.00 $430,000.00                                 $0.00                         $0.00         ~                   $4,750.00
                                                                          (floating blanket loan)
Century Spray Tank                                               $50.00 $430,000.00                                 $0.00                         $0.00         ~                      $50.00
                                                                          (floating blanket loan)
12 Row Spray Bender                                             $250.00 $430,000.00                                 $0.00                         $0.00         ~                    $250.00
                                                                          (floating blanket loan)
Westfield Auger                                               $1,000.00 $430,000.00                                 $0.00                         $0.00         ~                   $1,000.00
                                                                              (floating blanket loan)
800 Watt Gas Powered Generator                                     $250.00 $430,000.00                             $0.00                         $0.00         ~                      $250.00
                                                                              (floating blanket loan)
1000 Gallon Fuel Tank                                              $170.00 $430,000.00                             $0.00                         $0.00          ~                     $170.00
                                                                              (floating blanket loan)
County Line Rotary Mower                                           $150.00 $430,000.00                             $0.00                         $0.00          ~                     $150.00
                                                                              (floating blanket loan)
Field Cultivator                                                   $800.00 $430,000.00                             $0.00                         $0.00          ~                     $800.00
                                                                              (floating blanket loan)
Rotary Mower                                                       $150.00 $430,000.00                             $0.00                         $0.00          ~                     $150.00
                                                                              (floating blanket loan)
Liquid Holding Tanks                                               $100.00 $430,000.00                             $0.00                         $0.00         ~                      $100.00
                                                                              (floating blanket loan)                                                     Minn. Stat. §
1997 IH 8200 6x4 Semi Tractor                                    $7,000.00 $430,000.00                             $0.00                     $7,000.00   550.37 Subd. 5              $7,000.00
                                                                              (floating blanket loan)
2005 Freightliner Semi Tractor                                  $10,000.00 $430,000.00                             $0.00                         $0.00          ~                  $10,000.00
                                                                              (floating blanket loan)
1996 GMC Topaz Top Kit Semi                                      $4,000.00 $430,000.00                             $0.00                         $0.00         ~                     $4,000.00
                                                                              (floating blanket loan)                                                     Minn. Stat. §
1979 IH 1824 Semi Tractor                                        $1,000.00 $430,000.00                             $0.00                     $1,000.00   550.37 Subd. 5                  $0.00
                                                                              (floating blanket loan)
1998 Jet Hopper Trailer                                          $6,500.00 $430,000.00                             $0.00                         $0.00          ~                    $6,500.00
                                                                              (floating blanket loan)
2005 Jet Hopper Trailer                                          $6,000.00 $430,000.00                             $0.00                         $0.00          ~                    $6,000.00
                                                                              (floating blanket loan)
1998 Jet Hopper Trailer                                            $100.00 $430,000.00                             $0.00                         $0.00          ~                     $100.00
                                                                              (floating blanket loan)
PJ Flatbed Trailer 44' Gooseneck                                 $7,500.00 $430,000.00                             $0.00                         $0.00          ~                    $7,500.00
                                                                              (floating blanket loan)
Cornpro Livestock Trailer SB-18 6 S                                $600.00 $430,000.00                             $0.00                         $0.00          ~                     $600.00
                                                                              (floating blanket loan)
Gravity Box Seed Tender                                            $500.00 $430,000.00                             $0.00                         $0.00         ~                      $500.00
Farming Tools (hammers, mills, saws, welding tools and                        (floating blanket loan)                                                     Minn. Stat. §
material, saw horses, general farming tools)                    $12,500.00 $430,000.00                             $0.00                    $12,500.00      Subd. 6.                     $0.00
                                                                                                                                                          Liquidation
                                                                                                        Amount Exempted                     $20,500.00       Value:               $309,920.00

Household Assets (Minn. Stat. 550.37 Subd.4(a))                 Value:          Secured Claims(s):      Net Asset Value:   Exemption Amount Claimed:     Exemption Law     Liquidation Value:

Household Goods and Furnishings as Scheduled (TV,
Couchs, 3 recliners, kitchen table set, 2 Walnut Hutches, 4
Currios, 2 short currios, corner cirrio, DVD hutch, Dropleak                                                                                              Minn. Stat. §
ktichen table, Wooden shelf, Roll Top Desk and Chair,                         (floating blanket loan)                                                     Subd. 4(a) -
Computer Desk, Gun Cases, Clothing)                              $1,630.00 $430,000.00                             $0.00                     $1,630.00    $11,250.00                     $0.00
                                                                              (floating blanket loan)
Horses (3)                                                       $1,000.00 $430,000.00                             $0.00                         $0.00         ~                     $1,000.00
                                                                              (floating blanket loan)
Guns                                                               $550.00 $430,000.00                             $0.00                         $0.00         ~                      $550.00
                                                                              (floating blanket loan)
Crystal Figurines                                                $1,571.00 $430,000.00                             $0.00                         $0.00         ~                     $1,571.00
                                                                                                                                                          Minn. Stat. §
                                                                              (floating blanket loan)                                                     Subd. 4(a) -
Collectable Plates                                                 $975.00 $430,000.00                             $0.00                      $975.00     $11,250.00                     $0.00
                                                                                                                                                          Minn. Stat. §
                                                                              (floating blanket loan)                                                     Subd. 4(a) -
Collectable Prints                                                 $700.00 $430,000.00                             $0.00                      $700.00     $11,250.00                     $0.00
                                                                                                                                                          Minn. Stat. §
Other Collectables (christmas decorations, dolls, toy                         (floating blanket loan)                                                     Subd. 4(a) -
tractors, etc)                                                   $2,000.00 $430,000.00                             $0.00                     $2,000.00    $11,250.00                     $0.00


                                                                                                        Amount Exempted                      $5,305.00                               $3,121.00

Household Jewelry (Minn. Stat. § 550.37 Subd. 4(b))             Value:          Secured Claims(s):      Net Asset Value:   Exemption Amount Claimed:   Exemption Law       Liquidation Value:
                                                                                                                                                         Minn. Stat. §
                                                                              (floating blanket loan)                                                    550.37 Subd.
Jewelry                                                          $3,000.00 $430,000.00                             $0.00                     $3,000.00 4(b). - $3,062.50                 $0.00


                                                                                                        Amount Exempted                      $3,000.00                                   $0.00

Financial Assets
Cash on Hand                                                         $0.00
MinnStar Escrow Account                                         $13,978.00
MinnStar Account.                                                $1,386.63
Remaining Crop Proceeds from 2020
                                            Check # 561269       $12,105.48
                                           Check #: 561344       $31,497.74
                                           Check #: 561254       $11,157.17
                                           Check #: 561343      $46,404.80
Surrender of Life Insurance Policies
                                           Talcott Resolution        $0.00
                            Catholic United Financial (Steve)   $28,182.75
                          Catholic United Financial (Theresa)    $4,628.49
Equity Calculation
Real Estate Value:                                          $666,067.90
Farming Equipment Value:                                    $309,920.00
Crop Value:                                                 $101,165.19
Cash on Hand                                                 $15,364.63
Insurance Policy Surrender Value                             $32,811.24
Total Asset Value                                         $1,092,517.72
Secured Claims
                           Community Bank of Mankato **    $404,000.00
Exemptions                                                 $480,705.00
Liquidation Value                                          $207,812.72

**(Continues to grow because of attorney's fees)
